      Case: 1:20-cv-06019 Document #: 1 Filed: 10/08/20 Page 1 of 4 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 INTERNATIONAL UNION OF OPERATING                          )
 ENGINEERS LOCAL 399 HEALTH & WELFARE                      )
 TRUST,                                                    )     CASE NO.: 20-cv-6019
                                                           )
                       Plaintiff,                          )
                                                           )     JUDGE:
        vs.                                                )
                                                           )
 TREMONT CHICAGO, LLC, a Delaware Limited                  )     MAGISTRATE JUDGE:
 Liability Company,                                        )
                                                           )
                       Defendant.                          )

                                        COMPLAINT

       NOW COMES the Plaintiff, the INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 399 HEALTH & WELFARE TRUST, by and through its attorneys,

JOHNSON & KROL, LLC, and complain of the Defendant TREMONT CHICAGO, LLC

(“Tremont”), as follows:

                                JURISDICTION AND VENUE

1.     This action arises under Sections 502 and 515 of the Employee Retirement Income Security

       Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132, 1145). The Court has

       jurisdiction over the subject matter of this action pursuant to 29 U.S.C. §§ 1132(e)(1) and

       1145, as well as 28 U.S.C. § 1331.

2.     Venue is proper in this Court pursuant to 29 U.S.C. §1132(e)(2) in that the

       INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 399 HEALTH &

       WELFARE TRUST (“Welfare Fund”) is administered at 2260 S. Grove Street, Chicago,

       Illinois, and pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the events or




                                                1
     Case: 1:20-cv-06019 Document #: 1 Filed: 10/08/20 Page 2 of 4 PageID #:2




     omissions giving rise to the Plaintiff’s claims occurred in the Northern District of Illinois,

     Eastern Division.

                                          PARTIES

3.   The Welfare Fund receives contributions from numerous employers pursuant to collective

     bargaining agreements negotiated between Local 399 of the International Union of

     Operating Engineers of Chicago, Illinois and Vicinity, AFL-CIO (“Local 399”) and

     employers, and therefore is multi-employer plan under 29 U.S.C. § 1002.

4.   Defendant Tremont is a Delaware Limited Liability Company with its principal place of

     business located in Chicago, Illinois.

                             COUNT I
          BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

5.   Plaintiff re-alleges and incorporates the allegations contained in Paragraphs 1-4 of this

     Complaint with the same force and effect as if fully set forth herein.

6.   On June 25, 2019, Tremont entered into a Collective Bargaining Agreement (“CBA”) with

     Local 399 whereby it agreed to be bound by the provisions of the CBA for all times relevant

     to this action. (A copy of the CBA is attached as Exhibit 1).

7.   Through the CBA, Tremont also became bound by the provisions of the Agreement and

     Declaration of Trust (“Trust Agreement”) that created the Welfare Fund. (A copy of the

     Trust Agreement is attached as Exhibit 2).

8.   Pursuant to the Welfare Fund’s Trust Agreement, the Trustees adopted a policy regarding

     collection of for unpaid contributions (“Collection Policy”) to administer the collection of

     contributions from employers. (A copy of the Collection Policy is attached as Exhibit 3).




                                               2
      Case: 1:20-cv-06019 Document #: 1 Filed: 10/08/20 Page 3 of 4 PageID #:3




9.    Pursuant to the provisions of the CBA, the Trust Agreement, and the Collection Policy,

      Tremont is required pay monthly contributions to the Welfare Fund contributions for all

      bargaining unit employees.

10.   Welfare Fund contributions are billed in the third week of the month preceding the month

      being billed, and payment is due by the end of the month being billed.

11.   Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132), and provisions of the CBA,

      Agreement, and Collection Policy, employers who fail to submit their monthly

      contributions to the Welfare Fund within ninety (90) days of the due date, are responsible

      for the payment of liquidated damages equal to 10% of the amount unpaid, plus any

      reasonable attorney’s fees and costs of maintaining suit.

12.   Tremont failed to submit contributions to the Welfare Fund for the months of September

      2019 and October 2019 in the aggregate amount of $11,870.00.

13.   As a result of Tremont’s failure to submit contributions to the Welfare Fund for September

      2019 and October 2019, Tremont owes the Welfare Fund liquidated damages totaling

      $1,187.00.

14.   Plaintiff has been required to employ the undersigned attorneys to collect the monies that

      are due and owing from Tremont.

15.   Plaintiff has complied with all conditions precedent in bringing this suit.

16.   Tremont is obligated to pay the reasonable attorney’s fees and court costs incurred by the

      Plaintiff pursuant to the CBA, Trust Agreement, Collection Policy, and 29 U.S.C. §

      1132(g)(2)(D).




                                                3
      Case: 1:20-cv-06019 Document #: 1 Filed: 10/08/20 Page 4 of 4 PageID #:4




WHEREFORE, Plaintiff respectfully requests:

A.    That Judgment be entered in favor of Plaintiff and against Tremont in the aggregate amount

      of $13,057.00 for its breach of the CBA, itemized as follow:

      i.     $11,870.00 in contributions owed to the Welfare Fund; and

      ii.    $1,187.00 in liquidated damages owed to the Welfare Fund.

B.    That this Honorable Court enter Judgment in favor of Plaintiff and against Tremont for any

      amounts discovered to be owed in addition to those set forth in Paragraph A above;

C.    That Tremont be ordered to pay the reasonable attorney’s fees and costs incurred by the

      Plaintiff pursuant to the CBA, Trust Agreement, Collection Policy, and 29 U.S.C.

      §1132(g)(2)(D); and

D.    That Plaintiff has such other and further relief as the Court may deem just and equitable all

      at Tremont’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).



                                                    Respectfully Submitted,

                                                    INTERNATIONAL    UNION    OF
                                                    OPERATING ENGINEERS LOCAL 399
                                                    HEALTH & WELFARE TRUST

                                                    /s/ William M. Blumthal, Jr. - 6281041
                                                    One of the Plaintiff’s Attorneys

JOHNSON & KROL, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
blumthal@johnsonkrol.com
(312) 757-5477




                                               4
